UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


PATRICIA A. MASTRO,                    
                Plaintiff-Appellant,
                 v.
                                                No. 00-1105
KENNETH S. APFEL, COMMISSIONER OF
SOCIAL SECURITY,
                Defendant-Appellee.
                                       
           Appeal from the United States District Court
    for the Western District of North Carolina, at Bryson City.
               Lacy H. Thornburg, District Judge.
                          (CA-99-11-2-T)

                      Argued: November 1, 2000

                        Decided: July 5, 2001

       Before LUTTIG and TRAXLER, Circuit Judges, and
      Alexander WILLIAMS, Jr., United States District Judge
        for the District of Maryland, sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Jimmy Alan Pettus, Charlotte, North Carolina, for Appel-
lant. Joseph L. Brinkley, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee. ON BRIEF: Mark T. Calloway, United
States Attorney, Charlotte, North Carolina, for Appellee.
2                          MASTRO v. APFEL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Patricia Mastro, Appellant, challenges the decision of the Commis-
sioner of Social Security ("Commissioner") denying her application
for disability insurance benefits and supplemental security income
benefits. Her claimed disability is Chronic Fatigue Immune Dysfunc-
tion Syndrome ("CFIDS"), also known as Chronic Fatigue Syndrome
("CFS"). After a hearing, the administrative law judge (ALJ) ruled
that Ms. Mastro was not entitled to a period of disability or disability
insurance under §§ 216(1) and 223 of the Social Security Act ("the
Act"), nor was she eligible for supplemental security income under
§§ 1602 and 1614(a)(3)(A) of the Act. Ms. Mastro’s appeal of this
decision was denied by the Appeals Council. She then sought judicial
review. Upon reviewing cross-motions for summary judgment, the
District Court of North Carolina granted the Commissioner’s motion
and denied Ms. Mastro’s motion. For the reasons discussed below, we
affirm the ALJ’s findings and his determination that Ms. Mastro is not
disabled under the Act.

                   I. FACTUAL BACKGROUND

   Patricia Mastro is a female over the age of 55. From 1978 to 1994,
Ms. Mastro worked in a number of occupations, including administra-
tive, service, property and restaurant management positions. Her last
full-time position, as a secretary, ended in April 1992. Thereafter, she
was employed part-time as a driver and a store manager. In Septem-
ber 1994, she resigned from her position as a waitress after six weeks
on the job. Thereafter, Ms. Mastro stopped working completely. Ms.
Mastro first applied for social security disability benefits and supple-
mental security income on June 5, 1995. She alleged the disability of
CFS, with the date of disability commencing on April 1, 1992.
According to Ms. Mastro, she began experiencing symptoms of CFS
as early as October 1985. Her medical history is summarized below.
                           MASTRO v. APFEL                           3
                        A. Medical History

   In February 1986, Dr. Michael Morkis treated Ms. Mastro for a
benign adenoma which led to the surgical excision of a left facial
tumor. A year later, in March of 1987, Ms. Mastro was diagnosed
with menomenorrhagia, fibroids, adhesions, hydrosalpinx, and
chronic endometris. The medical records from these procedures
revealed no complaints of chronic fatigue or other symptoms of CFS
in the pre- or post-operative treatment.

   From August 1988 through September 1993, Ms. Mastro sought
treatment at a Florida hospital on approximately six occasions. In
August 1988, Ms. Mastro complained of chest and neck soreness in
the aftermath of a motor vehicle accident. Upon her second visit, she
reported that her condition had improved. She was physically exam-
ined and diagnosed with degenerative arthritis. Two years later, in
June 1990, Ms. Mastro was treated by Dr. Edward Cabrera on two
occasions. Her reported complaints included being very tired, dull
chest pain, dizziness, and bilateral arm pain. Dr. Cabrera’s observa-
tions included scattered rhonchi, decreased breath sounds, and
midepigastric tenderness. He noted that Ms. Mastro experienced
decreased cognitive functioning and confusion as well. Based upon
his observations and Ms. Mastro’s reported symptoms, Dr. Cabrera
diagnosed Ms. Mastro with CFS by history. Dr. Cabrera’s examina-
tion also produced an abnormal thyroid test. Dr. Cabrera prescribed
Prozac and Klonopin. On a follow-up visit two weeks later, Ms.
Mastro did not complain of any further CFS symptoms. In October
1992, Ms. Mastro sought treatment for migraine headaches and was
prescribed medication. In a gynecological examination performed that
same month, Ms. Mastro complained of tiredness to a Dr. Phillips. In
December 1992, Ms. Mastro complained of abdominal discomfort
and was treated for diarrhea. A year later, in September 1993, Ms.
Mastro underwent another physical examination. She reported being
tired and having CFS.

  In September 1994, Ms. Mastro was treated for dizziness and chest
pains. The tests performed revealed normal results. In January 1995,
Ms. Mastro sought treatment from Dr. J.F. Templeman. In the course
of her treatment, she reported symptoms that included: fatigue,
migraines, restless legs, depression, insomnia, rashes, sinus problems,
4                          MASTRO v. APFEL
CFS, chest pains, yeast infections, and migratory joint pains. Dr.
Templeman diagnosed her with costochondritis, restless leg syn-
drome, and CFS. In June 1995, Ms. Mastro underwent another physi-
cal examination reporting symptoms such as chronic fatigue,
insomnia, and restless legs. The physical examination did not reveal
any abnormal conditions.

   In November 1995, Ms. Mastro sought treatment for migraine
headaches, depression, and upper body discomfort aggravated by
movement or coughing. Dr. John S. Muller, a clinical psychologist,
performed a psychological examination on Ms. Mastro. The adminis-
tered intelligence test revealed that Ms. Mastro was of average intelli-
gence. Dr. Muller described Ms. Mastro as "alert and oriented" with
no noticeable depressive affect. However, Dr. Muller summarized her
condition as symptomatic of CFS. He noted that she suffered from a
low energy level and that she lost four jobs due to CFS symptoms,
such as fatigue, falling asleep on the job, and absenteeism. In 1996,
Ms. Mastro was treated by Dr. Rick Pekarek for cellulitis with lym-
phangitis that developed from a knee scratch. She reported symptoms
of CFS. In July 1996, Ms. Mastro was treated for gastritis, diarrhea,
and a yeast infection. Each of these conditions was treated by differ-
ent medications.

   In March 1997, Dr. Charles E. Fitzgerald examined Ms. Mastro.
He found that, although Ms. Mastro’s reported symptoms were con-
sistent with CFS, she suffered from no physical impairment that
would limit her activities. In a letter dated that same year, Dr. Tem-
pleman reiterated his opinion that Ms. Mastro suffered from CFS and
that the condition prevented her from working productively. Dr. Tem-
pleman noted that, "based upon her history, [Ms. Mastro] would be
unable medically to work or study on a regular basis. A few hours of
effort at a time would be all she is capable of and this on an irregular
basis." (Appellant’s Br. at 6.) Dr. Templeman’s diagnosis was based
upon Ms. Mastro’s past medical history and her reported symptoms
over the course of her treatment.

           B. Subjective Complaints and Daily Activities

  In Dr. Muller’s psychological evaluation, Ms. Mastro reported that
she suffered from depression due to her CFS. She claimed that, in
                            MASTRO v. APFEL                             5
January 1986, she was diagnosed with Epstin-Barr disorder (a prior
term used to describe CFS). However, no medical records from the
1986 surgery substantiate this claim. Although her employment
included secretarial and management positions, she reported that she
could not retain her job as a secretary because she "found it difficult
to remember [tasks] and occasionally fell asleep at her desk." (J.A. at
218.) She described her sleep patterns as erratic with bouts of insom-
nia. On a typical day, she may read a book, write a letter, sew, or
watch television. However, Ms. Mastro claimed that she engages in
these activities less frequently and for shorter periods due to her
diminished concentration. She reported taking two naps a day lasting
approximately fifteen minutes to two hours. She occasionally cooks
simple meals for herself and her roommate. She can perform light
housework, such as dry mopping and dusting. In her testimony at the
ALJ hearing, Ms. Mastro stated that the extent of her daily activities
depends on whether she had a good day or a bad day. She testified
that, even if she has a "good" day, it is typically followed by two or
three "bad" days. According to her testimony, on her worst days, Ms.
Mastro does not have the energy to shower, read, or watch television.
She remains in bed and sleeps. She complained that she cannot sit for
more than thirty minutes or stand in excess of twenty minutes without
experiencing pain and fatigue.

                           C. ALJ Findings

   The ALJ found that the medical examinations of Ms. Mastro prior
to 1995 did not support her subjective complaints of pain and fatigue.
The ALJ noted that Ms. Mastro’s history of CFS was based on her
own subjective complaints of pain and fatigue and no doctor found a
definitive basis for diagnosing her with CFS. From this, the ALJ
stated that "it is clear that the claimant has no impairment or combina-
tion of impairments" entitling her to social security disability benefits.
(J.A. at 27.) Further, the ALJ reasoned that the objective medical evi-
dence and Ms. Mastro’s daily life activities indicated that she could
continue to perform past relevant work, particularly management
positions. Given these findings, the ALJ denied her disability claim.
Additionally, the ALJ found no evidence of a medically determinable
mental impairment.

  As grounds for reversal, Ms. Mastro contends that the ALJ errone-
ously ignored the opinion of her treating physician and her subjective
6                          MASTRO v. APFEL
complaints of chronic fatigue and pain. The Commissioner does not
dispute that Ms. Mastro suffers from a severe impairment. Rather, the
Commissioner maintains that the ALJ’s findings that Ms. Mastro’s
impairment was not among the listed impairments recognized as dis-
abling and that the impairment did not limit her from engaging in cer-
tain past employment, such as real estate management, are supported
by substantial evidence and based upon the correct application of law.

                          II. DISCUSSION

   This Court is authorized to review the Commissioner’s denial of
benefits under 42 U.S.C. § 405(g) and § 1383(c)(3). "Under the Social
Security Act, [a reviewing court] must uphold the factual findings of
the Secretary if they are supported by substantial evidence and were
reached through application of the correct legal standard." Craig v.
Chater, 76 F.3d 585, 589 (4th Cir. 1996). "Substantial evidence is . . .
such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401
(1971). "[I]t consists of more than a mere scintilla of evidence but
may be somewhat less than a preponderance." Laws v. Celebrezze,
368 F.2d 640, 642 (4th Cir. 1966). "In reviewing for substantial evi-
dence, [the court should not] undertake to re-weigh conflicting evi-
dence, make credibility determinations, or substitute [its] judgment
for that of the Secretary." Craig, 76 F.3d at 589.

   Sections 216(i) and 1614(a)(3) of the Act define "disability" as the
inability to engage in any substantial gainful activity (SGA) by reason
of any medically determinable physical or mental impairment (or
combination of impairments) which can be expected to result in death
or which has lasted or can be expected to last for a continuous period
of not less than 12 months. 42 U.S.C. § 423 (d)(1)(A). In Social
Security Ruling (SSR) 99-2p, the Commissioner definitively stated
that, when accompanied by appropriate medical signs or laboratory
findings, CFS can be a medically determinable impairment. SSR 99-
2p, Titles II and XVI: Evaluating Cases Involving Chronic Fatigue
Syndrome (CFS), 64 Fed. Reg. 23380, 23381 (April 30, 1999) (here-
inafter "SSR 99-2p"). The ruling defines CFS as:

    a systemic disorder consisting of a complex of symptoms
    that may vary in incidence, duration, and severity . . . char-
                           MASTRO v. APFEL                            7
    acterized in part by prolonged fatigue that lasts 6 months or
    more and that results in substantial reduction in previous
    levels of occupational, educational, social, or personal activ-
    ities.

SSR 99-2p, 64 Fed. Reg. at 23381. The ruling instructs that, before
rejecting a claim based on CFS, the ALJ must first consider the medi-
cal evidence and evaluate the condition as any other unlisted impair-
ment. Therefore, the CFS claim is analyzed under the same five step
framework applied to every social security disability claim. See 20
C.F.R. § 416.920.

   The five step analysis begins with the question of whether the
claimant engaged in substantial gainful employment. 20 C.F.R.
§ 404.1520(b). If not, the analysis continues to determine whether,
based upon the medical evidence, the claimant has a severe impair-
ment. 20 C.F.R. § 404.1520(c). If the claimed impairment is suffi-
ciently severe, the third step considers whether the claimant has an
impairment that equals or exceeds in severity one or more of the
impairments listed in Appendix I of the regulations. 20 C.F.R.
§ 404.1520(d); 20 C.F.R. Part 404, subpart P, App.I. If so the claim-
ant is disabled. If not, the next inquiry considers if the impairment
prevents the claimant from returning to past work. 20 C.F.R.
§ 404.1520(e); 20 C.F.R. § 404.1545(a). If the answer is in the affir-
mative, the final consideration looks to whether the impairment pre-
cludes the claimant from performing other work. 20 C.F.R.
§ 404.1520(f).

   While the Act and regulations require that an impairment be estab-
lished by objective medical evidence that consists of signs, symp-
toms, and laboratory findings, and not only by an individual’s
statement of symptoms, 42 U.S.C. § 423(d)(5)(A), the Commissioner
recognizes that "no specific etiology or pathology has yet been estab-
lished for CFS." SSR 99-2p, 64 Fed. Reg. at 23381. Still, the Com-
missioner’s directive in SSR 99-2p explicitly requires a CFS
disability claim to be accompanied by medical signs or laboratory
findings. SSR 99-2p, 64 Fed. Reg. at 23381. Recognized examples of
medical signs, clinically documented over a period of at least 6 con-
secutive months, that will establish the existence of a medically deter-
minable impairment include: palpably swollen or tender lymph nodes
8                          MASTRO v. APFEL
on physical examination; nonexudative pharyngitis; persistent, repro-
ducible muscle tenderness on repeated examinations or any other
medical signs that are consistent with medically accepted clinical
practice and are consistent with the other evidence in the case record.
SSR 99-2p, 64 Fed. Reg. at 23382. Accordingly, to support an award
of benefits, the medical signs must fall within the listed physical
symptoms or be consistent with medically accepted clinical practice
and the other evidence in the record. Furthermore, these symptoms
must have been clinically documented over a period of at least six
consecutive months. In the present case, we conclude the ALJ prop-
erly took such issues into consideration in coming to his conclusion
that Ms. Mastro did not establish an entitlement to benefits.

                     A. Severity of Impairment

   While the ALJ found that Ms. Mastro suffered from CFS, he con-
cluded that her impairment was not sufficiently severe to equal or
exceed any impairment or combination of impairments listed in
Appendix I, Subpart P, Regulations No. 4. The ALJ based his deci-
sion on the fact that Ms. Mastro’s CFS history was based largely on
her own subjective complaints of muscle aches, pain, weakness, and
fatigue. The ALJ also pointed to the lack of a definitive basis for any
doctor’s diagnosis for CFS.

   As initial grounds for error, Ms. Mastro maintains that the ALJ
erred in rejecting the testimony of her treating physician, Dr. Temple-
man. The Commissioner argues that the ALJ correctly afforded the
medical opinion of Dr. Templeman little weight given that he based
his opinion on the subjective complaints of Ms. Mastro without suffi-
cient evidence to substantiate her claims. "Although the treating phy-
sician rule generally requires a court to accord greater weight to the
testimony of a treating physician, the rule does not require that the
testimony be given controlling weight." Hunter v. Sullivan, 993 F.2d
31, 35 (4th Cir. 1992) (per curiam). Rather, according to the regula-
tions promulgated by the Commissioner, a treating physician’s opin-
ion on the nature and severity of the claimed impairment is entitled
to controlling weight if it is well-supported by medically acceptable
clinical and laboratory diagnostic techniques and is not inconsistent
with the other substantial evidence in the record. See 20 C.F.R
§ 416.927. Thus, "[b]y negative implication, if a physician’s opinion
                           MASTRO v. APFEL                             9
is not supported by clinical evidence or if it is inconsistent with other
substantial evidence, it should be accorded significantly less weight."
Craig, 76 F.3d at 590. Under such circumstances, the ALJ holds the
discretion to give less weight to the testimony of a treating physician
in the face of persuasive contrary evidence. See Hunter, 993 F.2d at
35.

   We find the record adequately supports the ALJ’s decision to attri-
bute greater weight to Dr. Fitzgerald’s opinion over Dr. Templeman’s
finding of disability. First, Dr. Templeman’s opinion was communi-
cated a year after his last treatment of Ms. Mastro. Second, the Com-
missioner’s ruling on CFS advises that "a physician should make a
diagnosis of CFS ‘only after alternative medical and psychiatric
causes of chronic fatiguing illness have been excluded.’" SSR 99-2p,
64 Fed. Reg. at 23381 (quoting Annals of Internal Medicine, 121:953-
9, 1994). Dr. Templeman’s diagnosis was based largely upon the
claimant’s self-reported symptoms. Ms. Mastro’s laboratory tests and
medical examinations were within normal parameters. No other doc-
tor that examined Ms. Mastro was of the opinion that she was dis-
abled. The specified reasons of the ALJ properly considered the
absence of clinically documented medical evidence. We find no error
in the ALJ’s consideration of the year delay between Dr. Temple-
man’s diagnosis of CFS and opinion of disability and the absence of
supporting clinical documentation of symptoms. Such factors provide
specific and legitimate grounds to reject a treating physician’s opinion
in the face of the conflicting evidence and the more contemporaneous
medical opinion of Dr. Fitzgerald. Thus, we find no error in the ALJ’s
decision to not to give Dr. Templeman’s opinion controlling weight.

   Along similar lines, we agree that the substantial evidence supports
the ALJ’s findings as to the severity of Ms. Mastro’s claimed impair-
ment. Inasmuch as CFS is not a listed impairment, an individual with
CFS alone cannot be found to have an impairment that meets the
requirements of a listed impairment. SSR 99-p2, 64 Fed. Reg. at
23382. As Ms. Mastro’s condition is not a listed impairment, the ALJ
must determine whether her "symptoms, signs, and laboratory find-
ings [were] medically equal to the symptoms, signs, and laboratory
findings of a listed impairment" under Appendix I. 20 C.F.R.
§ 404.1529. Such impairments are "considered severe enough to pre-
vent a person from doing any gainful activity." 20 C.F.R. § 404.1525.
10                         MASTRO v. APFEL
"Medical equivalence must be based on medical findings . . . sup-
ported by medically acceptable clinical and laboratory diagnostic
techniques." 20 C.F.R. § 404.1526(b). An ALJ’s evaluation of a
claimant’s subjective complaints of pain must "consider all . . . symp-
toms, including pain, and the extent to which [the] symptoms can rea-
sonably be accepted as consistent with the objective medical
evidence." 20 C.F.R. § 404.1529. While Ms. Mastro argues that the
ALJ’s analysis is inconsistent with SSR 99p-2, the Commissioner’s
ruling on CFS still requires

     appropriate documentation . . . includ[ing] a longitudinal
     clinical record of at least 12 months prior to the date of
     application . . . . The record should contain detailed medical
     observations, treatment, the individual’s response to treat-
     ment, and a detailed description of how the impairment lim-
     its the individual’s ability to function over time.

SSR 99-2p, 64 Fed. Reg. at 23383. While Dr. Cabrera first diagnosed
Ms. Mastro with CFS in June 1990, the record shows significant gaps
in the claimant’s treatment records until January 1995 when Dr. Tem-
pleman diagnosed Ms. Mastro with CFS. The medical records in
October 1992, September 1993, and September 1994 show that Ms.
Mastro’s complaints of fatigue, insomnia and migraines had persisted
over five years prior to her application in May 1995. Still, the record
does not reveal the detailed clinical record contemplated for a medical
diagnosis based upon symptoms. Rather, the record discloses a
hodgepodge of medical observations and treatments with annual gaps
showing no progression in Ms. Mastro’s treatment. Furthermore,
although Ms. Mastro contends that she sought treatment from Dr.
Templeman 25 times, there is no detailed account of his medical
observations, prescribed treatment, and Ms. Mastro’s responses
thereto. "Where conflicting evidence allows reasonable minds to dif-
fer as to whether a claimant is disabled, the responsibility for that
decision falls on the Secretary (or the ALJ)." Walker v. Bowen, 834
F.2d 635, 640 (7th Cir. 1987). Considering the paucity of medical evi-
dence supporting her claim, we find that the ALJ applied the correct
legal standard in assessing the extent of Ms. Mastro’s impairment and
finding that her condition was not equal to one or more impairments
warranting a finding of disability.
                           MASTRO v. APFEL                           11
                       B. Past Relevant Work

   If a claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment, the ALJ must assess the claimant’s resid-
ual function capacity ("RFC"). RFC assesses the "maximum degrees
to which the individual retains the capacity for sustained performance
of the physical-mental requirements of jobs." 20 C.F.R. 404, Subpart
P, App.2 § 200.00(c). Ms. Mastro argues that the ALJ erred in finding
that she could perform past relevant work. As support for his opinion
that Ms. Mastro could perform past relevant work, the ALJ noted that
Ms. Mastro was able to ride her bike, walk in the woods, and travel
to places such as Indiana, Texas, and Georgia without significant dif-
ficulty. The ALJ reasoned that, in light of the negative clinical and
laboratory findings, the daily life activities showed that Ms. Mastro’s
subjective complaints of pain and fatigue could not reasonably be
expected in terms of intensity, frequency, or duration. We find that
the ALJ correctly applied the law in concluding that Ms. Mastro’s
reported daily activities undermined her subjective complaints of
chronic fatigue. We also agree that the determination is supported by
the substantial evidence. The ALJ properly considered Ms. Mastro’s
reported activities, prior work history, and Dr. Fitzgerald’s opinion in
concluding that CFS did not limit Ms. Mastro’s ability to work. See
Gross v. Heckler, 785 F.2d 1163, 1166 (4th Cir. 1986).

   After reviewing the record, we hold that the substantial evidence
supports the ALJ’s determination that Ms. Mastro is not disabled
within the meaning of the Social Security Act. Accordingly, we
affirm the district court’s grant of summary judgment in favor of the
Commissioner on the denial of disability benefits.

                                                           AFFIRMED